Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 26, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 17 and 27, the “in particular” phrase must be removed or amended because this creates indefiniteness. 
	It is indefinite what “feeding stuff” indicates in claim 26. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27, 29-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng Dong et al. (CN 108220598 A)(English translation) in view of  Sun (CN 102336429 A)(English translation) in view of Burba et al. (US 2010 0155330).

Sun teaches adding a solution of a rare earth salt and it would have been obvious to add this salt solution in place of the salt based on the teachings in Burba [0020], which states that addition of rare earth salt or a solution of rare earth salt is interchangeable for the purposes of addition for selective precipitation. Further, Sun teaches that a cerium fluoride compound is produced. It would have been obvious to one of ordinary skill in the art at the time of the filing to combine the rare earth addition and precipitation of Sun in place of the rare earth addition of Peng Dong based on the motivation found in Burba that these compounds and solutions of compounds are interchangeable. 
Regarding claims 17, 27 and 35, Peng Dong teaches that the zinc solution that contains fluorine can come from zinc oxide dust used in a sulfuric acid zinc wet system. This indicates a solution from zinc oxide. (Background Art)
Regarding claims 18 and 29, Peng Dong teaches addition of a rare earth (Embodiment 1) to the solution where the solution will already contain a dissolved sulfate. Therefore, the solution will contain rare earth sulfates, which would no longer be salts in solution but would be dissolved. (Technical Field)
Regarding claims 19 and 30, Peng Dong teaches that any rare earth can be used in the process. 
Regarding claim 20, Peng Dong teaches that the amount of rare earth added will be determined based on the fluorine amount and desired defluorination rate, which indicates that this limitation is taught in Peng Dong. 
Regarding claim 23, Peng Dong teaches a fluorine containing solution of 100-1000 mg/L. 
Regarding claim 25, this is a product by process claim so only the product will be examined as a limitation. Sun teaches a solution of zinc sulfate with 0.1 g/ml of fluoride. This claim should be canceled from examination because any known solution of zinc sulfate without fluorine content would meet the claim limitations.
Regarding claim 32, Peng Dong teaches a filtration process (step 4). 
Regarding claim 33, Sun teaches a solution of zinc sulfate with 0.1 g/ml of fluoride. 

Regarding claims 22 and 24, the solution of zinc sulphate may be recycled and the rare earth fluoride can be used as a salt or for rare earth smelting in further processes (preferred embodiment; disclosure). 
Regarding claims 21 and 31, Sun teaches treating a zinc sulphate solution so that it has a pH of 5-5.4. The pH can be adjusted using any known acidic pH adjuster, such as zinc oxide, can be used to reach this pH. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732